Name: 2012/27/CFSP: Political and Security Committee Decision EUBAM Rafah/2/2011 of 20Ã December 2011 extending the mandate of the Head of Mission of the European Union Border Assistance Mission at the Rafah Crossing Point (EUBAM Rafah)
 Type: Decision
 Subject Matter: international security;  personnel management and staff remuneration;  politics and public safety
 Date Published: 2012-01-13

 13.1.2012 EN Official Journal of the European Union L 9/14 POLITICAL AND SECURITY COMMITTEE DECISION EUBAM RAFAH/2/2011 of 20 December 2011 extending the mandate of the Head of Mission of the European Union Border Assistance Mission at the Rafah Crossing Point (EUBAM Rafah) (2012/27/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2005/889/CFSP of 25 November 2005 on establishing a European Union Border Assistance Mission at the Rafah Crossing Point (EUBAM Rafah) (1) and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Joint Action 2005/889/CFSP, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of the EUBAM Rafah mission, including the decision to appoint a Head of Mission. (2) On 11 November 2008, by Decision EUBAM Rafah/1/2008 (2), the PSC, upon a proposal by the Secretary-General/High Representative, appointed Mr Alain FAUGERAS as Head of Mission of EUBAM Rafah. On 21 May 2010, by Decision EUBAM Rafah/1/2010 (3), the PSC, upon a proposal by the High Representative of the Union for Foreign Affairs and Security Policy (HR), extended the mandate of Mr Alain FAUGERAS until 24 May 2011 and, by Decision EUBAM Rafah/1/2011 (4), that mandate was extended until 31 December 2011. (3) The HR has proposed to the PSC that it extend the mandate of Mr Alain FAUGERAS as Head of Mission of EUBAM Rafah from 1 January 2012 until 30 June 2012, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Alain FAUGERAS as Head of Mission of the European Union Border Assistance Mission at the Rafah Crossing Point (EUBAM Rafah) is hereby extended from 1 January 2012 until 30 June 2012. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 December 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 327, 14.12.2005, p. 28. (2) OJ L 306, 15.11.2008, p. 99. (3) OJ L 126, 22.5.2010, p. 25. (4) OJ L 142, 28.5.2011, p. 63.